(2008)
In re: NISSAN NORTH AMERICA, INC., ODOMETER LITIGATION (NO. II).
MDL No. 1921.
United States Judicial Panel on Multidistrict Litigation.
April 7, 2008.

TRANSFER ORDER
JOHN G. HEYBURN, II, Chairman.
Before the entire Panel:[*] Defendant Nissan North America, Inc. (Nissan) has moved, pursuant to 28 U.S.C. § 1407, for coordinated or consolidated pretrial proceedings of this litigation in the Middle District of Tennessee.[1] Plaintiffs in the Central District of California, Eastern District of Michigan, and Eastern District of Pennsylvania actions, and the plaintiff in the Middle District of Tennessee potential tag-along action support centralization in the Middle District of Tennessee. Plaintiff in the Eastern District of Texas action supports centralization, but suggests the Eastern District of Texas as transferee district.
This litigation currently consists of five actions listed on Schedule A and pending in five districts, one action each in the Central District of California, the Northern District of California, the Eastern District of Michigan, the Eastern District of Pennsylvania, and the Eastern District of Texas.[2]
On the basis of the papers filed and hearing session held, we find that these actions involve common questions of fact, and that centralization under Section 1407 in the Middle District of Tennessee will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. Each action asserts that defendants violated the Federal Odometer Act by similarly altering the odometers in Nissan and Infiniti vehicles to inflate the mileage driven. Centralization under Section 1407 will eliminate duplicative discovery; prevent inconsistent pretrial rulings, especially with respect to class certification; and conserve the resources of the parties, their counsel and the judiciary.
We have determined that the Middle District of Tennessee is an appropriate transferee forum for this litigation. A potential tag-along action is already pending in that district before Judge Aleta A. Trauger. Because the Middle District of Tennessee is the location of Nissan's headquarters, several parties anticipate that relevant discovery will be found there. Moreover, most plaintiffs and the defendant support centralization in the Middle District of Tennessee.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on Schedule A are transferred to the Middle District of Tennessee and, with the consent of that court, assigned to the Honorable Aleta A. Trauger for coordinated or consolidated pretrial proceedings.

SCHEDULE A
MDL No. 1921  IN RE: NISSAN NORTH AMERICA, INC., ODOMETER LITIGATION (NO. II)
Central District of California

James Selth v. Nissan North America, Inc., et al., C.A. No. 2:07-7841
Northern District of California

Nkem Anadu v. Nissan North America, Inc., et al, C.A. No. 5:07-3801
Eastern District of Michigan

Darryl Hidalgo v. Nissan North America, Inc., et al., C.A. No. 2:07-15024
Eastern District of Pennsylvania

Michael D. Shaffer v. Nissan North America, Inc., C.A. No. 2:07-4794
Eastern District of Texas

Rebecca Womack v. Nissan North America, Inc., et al., C.A. No. 2:06-479
NOTES
[*]  Judge Scirica did not participate in the disposition of this matter.
[1]  In April of 2007, Nissan submitted a motion to centralize the Eastern District of Texas Womack action with three related actions then pending in the District of Idaho, the Northern District of Illinois, and the Western District of Kentucky. The three related actions were later dismissed and the Section 1407 motion rendered moot. See Order Deeming Motion Moot and Vacating the July 26, 2007, Hearing Session, MDL No. 1855 (J.P.M.L. Jul. 25, 2007). In its motion, Nissan suggested the Eastern District of Michigan as transferee district, because it anticipated that relevant discovery would be primarily limited to design documents and issues for which a Nissan subsidiary based in Michigan had some responsibility. However, preliminary discovery has convinced Nissan that a significant amount of discovery will relate to documents and witnesses that would be found at Nissan's headquarters in Tennessee.
[2]  The Panel has been notified of one additional action pending in the Middle District of Tennessee. In light of the Panel's disposition of this docket, this action will be treated as a potential tag-along action. See Rules 7.4 and 7.5, R.P.J.P.M.L., 199 F.R.D. 425, 435-36 (2001).